DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on February 3, 2021, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on July 12, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 5 and 13 are directed to a method, system, and method respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claim 1 recites the limitations “identifying a first subcategory associated with the identified technology”.
The limitation of “identifying”, which specifically reads “identifying a first subcategory associated with the identified technology” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, the language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using subcategories associate with identified technology.
Claims 1, 5 and 13 recite the limitations “generating a first predictive model configured to identify the patent documents that are relevant to the first subcategory”.
The limitation of “generating”, which specifically reads “generating a first predictive model configured to identify the patent documents that are relevant to the first subcategory” in claims 1, 5 and 13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor, and computer readable media”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the “processor and computer readable media” the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using prediction to identify relevant document to the category associated with the identified technology.
Claim 1 recites the limitations “identifying a second subcategory associated with the identified technology”.
The limitation of “identifying”, which specifically reads “identifying a second subcategory associated with the identified technology” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, the language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using subcategories associate with identified technology.
Claims 1, 5 and 13 recite the limitations “generating a second predictive model configured to identify the patent documents that are relevant to the second subcategory”.
The limitation of “generating”, which specifically reads “generating a second predictive model configured to identify the patent documents that are relevant to the second subcategory” in claims 1, 5 and 13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor, and computer readable media”, nothing in the claims elements precludes the steps from practically being performed in a human mind. For example, but for the “processor and computer readable media” the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using prediction to identify relevant document to the category associated with the identified technology.
Claim 1 recites the limitations “generating, as first output from the first predictive model, third data identifying a first subset of the sample patent documents determined by the first predictive model to be in class”.
The limitation of “generating”, which specifically reads “generating, as first output from the first predictive model, third data identifying a first subset of the sample patent documents determined by the first predictive model to be in class” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claims elements precludes the steps from practically being performed in a human mind. For example, the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using prediction to identify subset of the sample patent documents.
Claim 1recites the limitations “generating, as second output from the second predictive model, fourth data identifying a second subset of the sample patent documents determined by the second predictive model to be in class”.
The limitation of “generating”, which specifically reads “generating, as second output from the second predictive model, fourth data identifying a second subset of the sample patent documents determined by the second predictive model to be in class” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claims elements precludes the steps from practically being performed in a human mind. For example, the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using prediction to identify subset of the sample patent documents.
Claim 1 recites the limitations “determining a third subset of the sample patent documents that are in the first subset and the second subset”.
The limitation of “determining”, which specifically reads “determining a third subset of the sample patent documents that are in the first subset and the second subset” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, the language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, identifying similarity between subset of the sample patent documents.
Claims 5 and 13 recite the limitations “generating, utilizing the first predictive model, first data identifying a first subset of sample documents determined to be in class”.
The limitation of “generating”, which specifically reads “generating, utilizing the first predictive model, first data identifying a first subset of sample documents determined to be in class” in claims 5 and 13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor, and computer readable media”, nothing in the claims elements precludes the steps from practically being performed in a human mind. For example, but for the “processor and computer readable media” the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using related subset of the sample documents.

Claims 5 and 13 recite the limitations “generating, utilizing the second predictive model, second data identifying a second subset of the sample documents determined to be in class”.
The limitation of “generating”, which specifically reads “generating, utilizing the second predictive model, second data identifying a second subset of the sample documents determined to be in class” in claims 5 and 13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor, and computer readable media”, nothing in the claims elements precludes the steps from practically being performed in a human mind. For example, but for the “processor and computer readable media” the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, using related subset of the sample documents.
Claims 5 and 13 recite the limitations “generating third data indicating a third subset of the sample documents that are in the first subset and the second subset”.
The limitation of “generating”, which specifically reads “generating third data indicating a third subset of the sample documents that are in the first subset and the second subset” in claims 5 and 13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor, and computer readable media”, nothing in the claims elements precludes the steps from practically being performed in a human mind. For example, but for the “processor and computer readable media” the language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper, having related subset of the sample documents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim 1 recites “receiving first data representing a user query to identify patent documents that are relevant to an identified technology; providing, as first input to the first predictive model, second data representing sample patent documents; providing, as second input to the second predictive model, the second data representing the sample patent documents; and causing a device associated with the user query to display at least identifiers of the third subset of the sample patent documents as relevant to the identified technology”.
The limitations “receiving first data representing a user query to identify patent documents that are relevant to an identified technology; providing, as first input to the first predictive model, second data representing sample patent documents; providing, as second input to the second predictive model, the second data representing the sample patent documents”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (see MPEP 2106.05(g)). The limitation “causing a device associated with the user query to display at least identifiers of the third subset of the sample patent documents as relevant to the identified technology”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data, (See MPEP 2106.05(g)). Accordingly, these additional elements do not integrated the abstract idea into a practical application because they are do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor”, “memory” and “non-transitory computer-readable device” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering, and presenting (displaying) step, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network, e.g., using the internet to gather data buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). 
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to the functioning of a computer itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea. The remaining independent claims 5 and 13 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-4, 6-12 and 14-20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically:

Claim 2 1s dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “identifying a third subcategory associated with the identified technology; generating a third predictive model configured to identify the patent documents that are relevant to the third subcategory; generating, as output from the third predictive model, fifth data identifying a fourth subset of the sample patent documents determined by the third predictive model to be in class; and wherein the third subset includes the sample patent documents that: are in the first subset, the second subset, and the fourth subset; or are in at least two of the first subset, the second subset, and the fourth subset”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 3 1s dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “determining a first confidence threshold to apply to the first predictive model, the first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class; determining a second confidence threshold to apply to the second predictive model, the second confidence threshold indicating a second degree of confidence for predicting the given patent document as in class, wherein the first confidence threshold differs from the second confidence threshold; and wherein: generating the third data is based at least in part on the first confidence threshold; and generating the fourth data is based at least in part on the second confidence threshold”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of claim 1. The claim recites the additional limitation of “determining a first confidence threshold to apply to the first predictive model, the first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class; determining a second confidence threshold to apply to the second predictive model, the second confidence threshold indicating a second degree of confidence for predicting the given patent document as in class, wherein the first confidence threshold differs from the second confidence threshold; and wherein: generating the third data is based at least in part on the first confidence threshold; and generating the fourth data is based at least in part on the second confidence threshold”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 6 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 6 recites the same abstract idea of claim 5. The claim recites the additional limitation of “generating a third predictive model configured to identify the documents that are relevant to a third subcategory associated with the identified technology; generating, utilizing the third predictive model, fourth data identifying a fourth subset of the sample documents determined to be in class; and wherein the third subset includes the sample documents that are in the first subset, the second subset, and the fourth subset”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 14, since it also recites limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 7 recites the same abstract idea of claim 5. The claim recites the additional limitation of “determining a first confidence threshold to apply to the first predictive model; determining a second confidence threshold to apply to the second predictive model, the first confidence threshold differing from the second confidence threshold; and wherein: generating the first data is based at least in part on the first confidence threshold; and generating the second data is based at least in part on the second confidence threshold”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 15, since it also recites limitations that further elaborate on the abstract idea.

Claim 8 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 8 recites the same abstract idea of claim 5. The claim recites the additional limitation of “determining, for individual ones of the sample documents, a claim score for claims of the individual ones of the sample documents; and determining a fourth subset of the sample documents that are in the third subset and have a claim score that satisfies a threshold claim score”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 16, since it also recites limitations that further elaborate on the abstract idea.
Claim 9 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 9 recites the same abstract idea of claim 5. The claim recites the additional limitation of “wherein the first predictive model is associated with a first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class, and the operations further comprise: generating a user interface configured to display keywords from documents predicted as in class by the first predictive model utilizing the first confidence threshold; receiving user input data indicating a second confidence threshold to apply to the first predictive model, the user input data in response to the keywords as displayed via the user interface; and applying the second confidence threshold to the first predictive model instead of the first confidence threshold”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 17, since it also recites limitations that further elaborate on the abstract idea.

Claim 10 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 10 recites the same abstract idea of claim 5. The claim recites the additional limitation of “generating first vectors representing the documents associated with the third subset in a coordinate system; determining an area of the coordinate system associated with the first vectors; and identifying additional documents represented by second vectors in the coordinate system that are within the area”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 18, since it also recites limitations that further elaborate on the abstract idea.

Claim 11 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 11 recites the same abstract idea of claim 5. The claim recites the additional limitation of “generating a third predictive model configured to identify the documents that are relevant to a third subcategory associated with the identified technology; generating, utilizing the third predictive model, fourth data identifying a fourth subset of the sample documents determined to be in class; and wherein the third subset includes the sample documents that are in at least one of: the first subset and the second subset; the second subset and the fourth subset; or the first subset and the fourth subset”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 19, since it also recites limitations that further elaborate on the abstract idea.

Claim 12 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim 12 recites the same abstract idea of claim 5. The claim recites the additional limitation of “storing a model hierarchy of predictive models including the first predictive model and the second predictive model, the model hierarchy indicating relationships between the predictive models; generating an indicator that in-class prediction of documents for the identified technology is performed utilizing the first predictive model and the second predictive model; receiving a search query for a model to utilize from the model hierarchy; determining that the search query corresponds to the identified technology; and providing response data to the search query representing the indicator instead of the first predictive model and the second predictive model”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 20, since it also recites limitations that further elaborate on the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edmund et al., (hereinafter “Edmund”) US 11,379,665
The applied reference has a common assignee (Applicant) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Edmund discloses a method comprising:
receiving first data representing a user query to identify patent documents that are relevant to an identified technology (see col.40, lines 42-54; and col.42, lines 50-55, receive data representing documents and, producing classification determinations associated with document sets, such as patents and patent applications);
identifying a first subcategory associated with the identified technology (col.40, lines 56-65 and fig.27, item 2702, identify portions of the documents corresponding to the title, the publication number, the abstract, the detailed description, the figures, and/or the claims);
generating a first predictive model configured to identify the patent documents that are relevant to the first subcategory (see col.42, lines 56-67, fig.27, fig.29, number of documents predicted as in and the number of documents predicted as out may change);
identifying a second subcategory associated with the identified technology (col.44, lines 15-30, display categories associated with the documents and a classification analysis that is being or has been conducted, wherein project categories such as, “asphalt roofing production,” “natural materials,” “roofing service,” “tire recycle,” etc., and the categories correspond to projects initiated by a user of the platform and the title of the category represents the subject matter and/or purpose of the project);
generating a second predictive model configured to identify the patent documents that are relevant to the second subcategory (see col.42, line 65-col43, lines 10); 
providing, as first input to the first predictive model, second data representing sample patent documents (see col44, lines 15-45 provide some information about the project category associated with the documents, such as the category title, a category progress indicating how many documents have been labeled and/or predicted to be in class and out of class, how many documents have been skipped, and/or a total number of uploaded documents);
generating, as first output from the first predictive model, third data identifying a first subset of the sample patent documents determined by the first predictive model to be in class (see col.44, lines 47-56);
providing, as second input to the second predictive model, the second data representing the sample patent documents (col.44, lines 50-67);
generating, as second output from the second predictive model, fourth data identifying a second subset of the sample patent documents determined by the second predictive model to be in class (col.46, lines 44-52);
determining a third subset of the sample patent documents that are in the first subset and the second subset (col.55, lines 44-63); and
causing a device associated with the user query to display at least identifiers of the third subset of the sample patent documents as relevant to the identified technology (see fig.29, causing display, via the user interface, of search results for the search query, the search results including an indication of a portion of the taxonomy associated with the portion of the classification model).

As to claim 2, Edmund discloses the method of claim 1, further comprising:
identifying a third subcategory associated with the identified technology (see fig,29, determining a tier of the taxonomy associated with the first classification model associated with a second tier of the taxonomy, the second tier indicating a broader technological category than the first tier.)
generating a third predictive model configured to identify the patent documents that are relevant to the third subcategory (fig.29);
generating, as output from the third predictive model, fifth data identifying a fourth subset of the sample patent documents determined by the third predictive model to be in class (fig.29); and
wherein the third subset includes the sample patent documents that: are in the first subset, the second subset, and the fourth subset; or are in at least two of the first subset, the second subset, and the fourth subset (fig.29).

As to claim 3, Edmund discloses the method of claim 1, further comprising:
determining a first confidence threshold to apply to the first predictive model, the first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class (see fig.30, determining that a confidence value indicating a similarity between the portion of the models and the search query does not satisfy a threshold confidence value);
determining a second confidence threshold to apply to the second predictive model, the second confidence threshold indicating a second degree of confidence for predicting the given patent document as in class, wherein the first confidence threshold differs from the second confidence threshold (see fig.30, determining that a confidence value indicating a similarity between the portion of the models and the search query does not satisfy a threshold confidence value);
:
generating the third data is based at least in part on the first confidence threshold; and generating the fourth data is based at least in part on the second confidence threshold (see fig.30, display of at least an indication of the sample documents in an order corresponding to the ranking.)

As to claim 4, Edmund discloses the method of claim 1, further comprising:
determining a claim breadth value indicating a claim breadth of claims of the individual ones of the sample patent documents in the third subset (fig.30, determining a similarity value between a sample purpose indicated in the search query and the reference purpose).;
determining a fourth subset of the sample patent documents that are in the third subset and have a claim breadth value that satisfies a threshold claim breadth value (fig.30, determining that a confidence value indicating a similarity between the portion of the models and the search query does satisfy a threshold confidence).; and
causing the device to prioritize display of identifiers for the fourth subset of the sample patent documents (see fig.30, display of at least an indication of the sample documents in an order corresponding to the ranking.)

As to claim 13, Edmund discloses a method, comprising:
generating a first predictive model configured to identify documents that are relevant to a first subcategory associated with an identified technology (see 41, number of documents predicted as in and the number of documents predicted as out may change);
generating a second predictive model configured to identify the documents that are relevant to a second subcategory associated with the identified technology (see 40, creating confidence value associated with predictions made by the retrained classification model);
generating, utilizing the first predictive model, first data identifying a first subset of sample documents determined to be in class (fig.28, generating a taxonomy of the models, the taxonomy indicating categorical relationships between the models, wherein generating the taxonomy is based at least in part on the category associated with the individual ones of the models);
generating, utilizing the second predictive model, second data identifying a second subset of the sample documents determined to be in class (col.21, generating first data representing the documents, the first data distinguishing components of the documents, the components including at least a title portion, an abstract portion, a detailed description portion, and a claims portion); and
generating third data indicating a third subset of the sample documents that are in the first subset and the second subset (see fig.21, generating a classification model based at least in part on user input data corresponding to the user input, the classification model trained utilizing at least a first portion of the documents indicated to be in class by the user input data).

As to claim 14, Edmund discloses the method of claim 13, further comprising:
generating a third predictive model configured to identify the documents that are relevant to a third subcategory associated with the identified technology (see fig.28, generating a taxonomy of the models, the taxonomy indicating categorical relationships between the models, wherein generating the taxonomy is based at least in part on the category associated with the individual ones of the models);
generating, utilizing the third predictive model, fourth data identifying a fourth subset of the sample documents determined to be in class (see fig.28, generating a taxonomy of the classification models, the taxonomy indicating categorical relationships between the classification models, generating the taxonomy based at least in part on the technology category and the one or more subcategories associated with the individual ones of the classification models) and
wherein the third subset includes the sample documents that are in the first subset, the second subset, and the fourth subset. (fig.28)

As to claim 15, Edmund discloses the method of claim 13, further comprising:
determining a first confidence threshold to apply to the first predictive model (fig.30, determining a first model that is most related to the search query);
determining a second confidence threshold to apply to the second predictive model, the first confidence threshold differing from the second confidence threshold (see figs (fig.27, generating a taxonomy of the classification models, the taxonomy indicating categorical relationships between the classification models, generating the taxonomy based at least in part on the technology category and the one or more subcategories associated with the individual ones of the classification models).29-30, determining, utilizing output of the model indicating classification of individual ones of the sample documents, a ranking of the sample documents and indication of a confidence value that the classification model accurately determined the first portion and the second portion); and
wherein:
generating the first data is based at least in part on the first confidence threshold (fi.21, generating a classification model based at least in part on user input data corresponding to the user input, the classification model trained utilizing at least a first portion of the documents indicated to be in class by the user input data); and
generating the second data is based at least in part on the second confidence threshold (see fig.21, generating a classification model based at least in part on user input data corresponding to the user input, the classification model trained utilizing at least a first portion of the documents indicated to be in class by the user input data).

As to claim 16, Edmund discloses the method of claim 13, further comprising:
determining, for individual ones of the sample documents, a claim score for claims of the individual ones of the sample documents (see fig.30, determining, utilizing output of the model indicating classification of individual ones of the sample documents, a ranking of the sample documents, display of at least an indication of the sample documents in an order corresponding to the ranking); and
determining a fourth subset of the sample documents that are in the third subset and have a claim score that satisfies a threshold claim score (see fig.30, determining a tier of the taxonomy associated with the first model).



As to claim 17, Edmund discloses the method of claim 13, wherein the first predictive model is associated with a first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class (fig.26, determining that the model has been trained successfully based at least in part on the confidence value satisfying a threshold confidence value), and the method further comprises:
generating a user interface configured to display keywords from documents predicted as in class by the first predictive model utilizing the first confidence threshold (fig.30);
receiving user input data indicating a second confidence threshold to apply to the first predictive model, the user input data in response to the keywords as displayed via the user interface (fig.30); and
applying the second confidence threshold to the first predictive model instead of the first confidence threshold (fig.30).

As to claim 18, Edmund discloses the method of claim 13, further comprising:
generating first vectors representing the documents associated with the third subset in a coordinate system (col.59, lines 45-60);
determining an area of the coordinate system associated with the first vectors (col.59, lines 29-44); and
identifying additional documents represented by second vectors in the coordinate system that are within the area (col.59, lines 55-67).



As to claim 19, Edmund discloses the method of claim 13, further comprising:
generating a third predictive model configured to identify the documents that are relevant to a third subcategory associated with the identified technology (col.61, lines 27-33);
generating, utilizing the third predictive model, fourth data identifying a fourth subset of the sample documents determined to be in class (col.62, lines 5-60);
wherein the third subset includes the sample documents that are in at least one of the first subset and the second subset; the second subset and the fourth subset; or the first subset and the fourth subset (col.62, lines 5-60).

As to claim 20, Edmund discloses the method of claim 13, further comprising:
storing a model hierarchy of predictive models including the first predictive model and the second predictive model, the model hierarchy indicating relationships between the predictive models (fig.29, storing a taxonomy of classification model, classification model each configured to receive documents and determine a classification of individual ones of the documents each of the classification models trained based at least in part on a document dataset indicated to be in classfrom user input data, the documents comprising patents and patent applications)
generating an indicator that in-class prediction of documents for the identified technology is performed utilizing the first predictive model and the second predictive model (col.61, lines 27-33);
receiving a search query for a model to utilize from the model hierarchy (col.61, lines 27-33);
determining that the search query corresponds to the identified technology (see col.62, lines 1-17);
providing response data to the search query representing the indicator instead of the first predictive model and the second predictive model (fig.29, provide a search query for a model, thereby identifying model that may be applicable to the search query and/or to highlight “branches” of the taxonomy associated with the search query).

As to claims 5-12, claims 5-12 are computer readable media having stored therein instructions for executing the method of claims 13-20 above. They are rejected under the same rationale.

Claims 1-3, 5-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belenzon et al., (hereinafter “Belenzon”) US 2011/0093449.
As to claim 1, Belenzon discloses a method comprising:
receiving first data representing a user query to identify patent documents that are relevant to an identified technology (see [0018], [0030]  and [0108], receiving a user query to search the database of patent related documents to identify an number of patent related documents deemed thereby as relevant to a target document and indices of the target patent related document to compare and score against the indices of the relevant identified patent-related document and classify the documents to form a mapping function between documents and categories);
identifying a first subcategory associated with the identified technology (see par. [0128] and [0209], assign a categorization status value for each document (outside the training-set) and concepts that represents the projection of the actual relatedness of documents from the training-sets on the textual features of the patent document and which classifies each patent application into one of 11 categories, where each category is a prior-art document);
generating a first predictive model configured to identify the patent documents that are relevant to the first subcategory (see [0204], [0232], determining the viability of making the filing or for deciding on the advisability of investing in the venture to predict findings for whatever reason and may in fact find good and relevant prior art);
identifying a second subcategory associated with the identified technology (see par. [0209], assign a categorization status value for each document (outside the training-set) and concepts that represents the projection of the actual relatedness of documents from the training-sets on the textual features of the patent document and which classifies each patent application into one of 11 categories, where each category is a prior-art document);
generating a second predictive model configured to identify the patent documents that are relevant to the second subcategory (see par. [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited);
providing, as first input to the first predictive model, second data representing sample patent documents (see [0098], inputting a document as an initial query by the user, wherein the document has its own technical phrases which are extracted);
generating, as first output from the first predictive model, third data identifying a first subset of the sample patent documents determined by the first predictive model to be in class (see par. [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited);
providing, as second input to the second predictive model, the second data representing the sample patent documents (see [0219], using one or more of several models according to the information the documents contain about the technical similarity between the patent application and the prior-art cited to classify examination documents, wherein five possible models has been obtained for the initial stage of establishing the concept space);
generating, as second output from the second predictive model, fourth data identifying a second subset of the sample patent documents determined by the second predictive model to be in class (see par. [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited);
determining a third subset of the sample patent documents that are in the first subset and the second subset (see [0168], computing the CSV for the target documents and ranking the target documents in accordance with their relationship with the query document, the closest documents being output to the user); and
causing a device associated with the user query to display at least identifiers of the third subset of the sample patent documents as relevant to the identified technology (see [0182], search result includes certain on-screen information, a relatedness measure as a number or a ratio).

As to claim 2, Belenzon discloses the method of claim 1, further comprising:
identifying a third subcategory associated with the identified technology (see [0209], classify a patent application into one of 11 categories, where each category is a prior-art document);
generating a third predictive model configured to identify the patent documents that are relevant to the third subcategory (see [0219], classify patent documents using one or more of several models according to the information the documents contain about the technical similarity between the patent application);
generating, as output from the third predictive model, fifth data identifying a fourth subset of the sample patent documents determined by the third predictive model to be in class (see [0126], construct a weighted vector of concepts for each patent document outside the training-set, wherein a concept that is more likely to be related to the patent receives a higher weight); and
wherein the third subset includes the sample patent documents that: are in the first subset, the second subset, and the fourth subset; or are in at least two of the first subset, the second subset, and the fourth subset (see [0108] and [0219], classify patent documents using one or more of several models according to the information the documents contain about the technical similarity between the patent application using a training-set which includes documents for which their classification is known in advance).

As to claim 3, Belenzon discloses the method of claim 1, further comprising:
determining a first confidence threshold to apply to the first predictive model, the first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class (see [0037], quantify a relationship between two documents based on a number of concepts having a relatively high relatedness in common between the two documents, the quantifying being usable with a threshold to indicate related documents);
determining a second confidence threshold to apply to the second predictive model, the second confidence threshold indicating a second degree of confidence for predicting the given patent document as in class, wherein the first confidence threshold differs from the second confidence threshold (see [0038] and [0096], identify the technical phrases in all documents of the training set and to calculate rates of co-occurrence in related documents against rates of co-occurrence overall, so that each patent application document is reduced to a series of technical phrases); and wherein:
generating the third data is based at least in part on the first confidence threshold; and generating the fourth data is based at least in part on the second confidence threshold (see [0040], training set comprises a set of patent documents and the inter-document relations comprise derivations from patent documentation).

As to claim 13, Belenzon discloses a method, comprising:
generating a first predictive model configured to identify documents that are relevant to a first subcategory associated with an identified technology (see [0204], [0232], determining the viability of making the filing or for deciding on the advisability of investing in the venture to predict findings for whatever reason and may in fact find good and relevant prior art);
generating a second predictive model configured to identify the documents that are relevant to a second subcategory associated with the identified technology (see par. [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited);
generating, utilizing the first predictive model, first data identifying a first subset of sample documents determined to be in class (see [0218], create a list of synonyms for each word used in the user search query based on the grouping and a scoring algorithm to construct a concept space);
generating, utilizing the second predictive model, second data identifying a second subset of the sample documents determined to be in class (see [0218], create a list of synonyms for each word used in the user search query based on the grouping and a scoring algorithm to construct a concept space); and
generating third data indicating a third subset of the sample documents that are in the first subset and the second subset (see [0108], maps the textual features of the document to the document's classification using a training-set which includes documents for which their classification is known in advance to form a mapping function between documents and categories to be used to classify documents outside the training-set automatically).

As to claim 14, Belenzon discloses the method of claim 13, further comprising:
generating a third predictive model configured to identify the documents that are relevant to a third subcategory associated with the identified technology (see [0209], classify a patent application into one of 11 categories, where each category is a prior-art document);
generating, utilizing the third predictive model, fourth data identifying a fourth subset of the sample documents determined to be in class (see [0108], maps the textual features of the document to the document's classification using a training-set which includes documents for which their classification is known in advance to form a mapping function between documents and categories to be used to classify documents outside the training-set automatically); and
wherein the third subset includes the sample documents that are in the first subset, the second subset, and the fourth subset (see par. [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited).

As to claim 15, Belenzon discloses the method of claim 13, further comprising:
determining a first confidence threshold to apply to the first predictive model (see [0037], quantify a relationship between two documents based on a number of concepts having a relatively high relatedness in common between the two documents, the quantifying being usable with a threshold to indicate related documents);
determining a second confidence threshold to apply to the second predictive model, the first confidence threshold differing from the second confidence threshold (see [0038], identify the technical phrases in all documents of the training set and to calculate rates of co-occurrence in related documents against rates of co-occurrence overall); and
wherein: generating the first data is based at least in part on the first confidence threshold; and generating the second data is based at least in part on the second confidence threshold (see [0040], training set comprises a set of patent documents and the inter-document relations comprise derivations from patent documentation).
As to claim 17, Belenzon discloses the method of claim 13, wherein the first predictive model is associated with a first confidence threshold indicating a first degree of confidence for predicting a given patent document as in class ([0037], quantify a relationship between two documents based on a number of concepts having a relatively high relatedness in common between the two documents, the quantifying being usable with a threshold to indicate related documents), and the method further comprises:
generating a user interface configured to display keywords from documents predicted as in class by the first predictive model utilizing the first confidence threshold (see [0019]-[0020], );
receiving user input data indicating a second confidence threshold to apply to the first predictive model, the user input data in response to the keywords as displayed via the user interface (see [0038], identify the technical phrases in all documents of the training set and to calculate rates of co-occurrence in related documents against rates of co-occurrence overall, therefrom to form the groupings); and
applying the second confidence threshold to the first predictive model instead of the first confidence threshold (see [0040] and [0090], training set comprises a set of patent documents and the inter-document relations comprise derivations from patent examination documentation and learns about relationships between technical phrases based on their rates of occurrence in related documents and groups concepts together on that basis).

As to claim 18, Belenzon discloses the method of claim 13, further comprising:
generating first vectors representing the documents associated with the third subset in a coordinate system (see [0104], classify documents to a pre-determined set of labels, where each label is associated with the set of words used in the document, and each document is presented as a collection of representative items that could be manipulated mathematically);
determining an area of the coordinate system associated with the first vectors (see [0020], ); and
identifying additional documents represented by second vectors in the coordinate system that are within the area (see [0103] and [0214], computing the relatedness of a document based on the similarity of the weighted bag-of-words representation of each document).


As to claim 19, Belenzon discloses the method of claim 13, further comprising:
generating a third predictive model configured to identify the documents that are relevant to a third subcategory associated with the identified technology (see [0209], classify a patent application into one of 11 categories, where each category is a prior-art document);
generating, utilizing the third predictive model, fourth data identifying a fourth subset of the sample documents determined to be in class (see [0108], maps the textual features of the document to the document's classification using a training-set which includes documents for which their classification is known in advance to form a mapping function between documents and categories to be used to classify documents outside the training-set automatically); and
wherein the third subset includes the sample documents that are in at least one of the first subset and the second subset; the second subset and the fourth subset; or the first subset and the fourth subset (see [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited).

As to claim 20, Belenzon discloses the method of claim 13, further comprising:
storing a model hierarchy of predictive models including the first predictive model and the second predictive model, the model hierarchy indicating relationships between the predictive models (see [0084], [0108], learn about the textual links between classified documents to form a mapping function between documents and categories to be used to classify documents outside the training-set automatically);
generating an indicator that in-class prediction of documents for the identified technology is performed utilizing the first predictive model and the second predictive model (see [0109], measure the conceptual relatedness of words based on this hierarchical relation numerous techniques were developed);
receiving a search query for a model to utilize from the model hierarchy; determining that the search query corresponds to the identified technology (see [0098,); and
providing response data to the search query representing the indicator instead of the first predictive model and the second predictive model (see [0028] and [0219], classify examination documents using one or more of several models according to the information these documents contain about the technical similarity between the patent application and the prior-art cited).

As to claims 5-7 and 9-12, claims 5-7 and 9-12 are computer readable media having stored therein instructions for executing the method of claims 13-15 and 17-20 above. They are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belenzon et al., (hereinafter “Belenzon”) US 2011/0093449 in view of Lundberg et la., (hereinafter “Lundberg”) US 2010/0131513
As to claim 4, Belenzon substantially discloses the invention as claimed, except for the claimed: determining a claim breadth value indicating a claim breadth of claims of the individual ones of the sample patent documents in the third subset;
determining a fourth subset of the sample patent documents that are in the third subset and have a claim breadth value that satisfies a threshold claim breadth value; and
causing the device to prioritize display of identifiers for the fourth subset of the sample patent documents.
Meanwhile, Lunberg discloses the claimed determining a claim breadth value indicating a claim breadth of claims of the individual ones of the sample patent documents in the third subset (see [0044] and [0064], dynamically update and determine values for the claim coverage and product coverage rows);
determining a fourth subset of the sample patent documents that are in the third subset and have a claim breadth value that satisfies a threshold claim breadth value (see [0032], data model defines persistent objects that define the relationships between the technology categories and scope concept, a claim, and an ontology); and
causing the device to prioritize display of identifiers for the fourth subset of the sample patent documents (see [0028], and [0062], provide additional information related to patents, patent claims, and concepts that may be used to determine a course of action such as abandoning a patent or pursing research in a specific field).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the system of Belenzon to determine a claim breadth value indicating a claim breadth of claims of the individual ones of the sample patent documents in the third subset in order to allow quick patent relevancy determination in an effective manner, thereby providing multiple details to adjust search for obtaining relevant results.

As to claims 8 and 16, the limitation of claims 8 and 16 have been mentioned in the rejection of claim 4 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,373,424 (involved in receiving user input data for labeling a set of documents as in class or out of class , wherein that user input data may be utilized to train one or more classification models, which may then be utilized to predict classification of other documents, wherein trained models may be incorporated into a model taxonomy for searching and use by other users for document analysis purposes).

US 7451065 (involved in constructing segmentation-based predictive models, such as decision-tree classifiers, wherein data records are partitioned into a plurality of segments and separate predictive models are constructed for each segment).

US 20030176931 (involved in accessing a collection of training data records comprising input and output values of a segmentation-based predictive model, and successively generating multiple data segments and models for each data segment. The method then prunes the generated data segments together with their models by selecting a subset of each of them in order to optimize the predictive accuracy of resulting segmentation-based model).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 7, 2022